Citation Nr: 0911838	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for service connection 
for bilateral knee disorders.

2.  Entitlement to service connection for bilateral wrist 
disorders. 

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of both upper extremities, currently evaluated as 
10 percent disabling each.

4.  Entitlement to an increased evaluation for peripheral 
neuropathy of both lower extremities, currently evaluated as 
20 percent disabling each. 

5.  Entitlement to a certificate of eligibility for specially 
adapted housing or specially home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and G. P.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to August 1992.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In part due to actions that have taken place during the 
current appeal, service connection is now also in effect for 
the following: chronic obstructive pulmonary disease (COPD), 
rated as 60 percent disabling; coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
graft, rated as 60 percent disabling; diabetes mellitus Type 
II, with erectile dysfunction, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
defective hearing, hypertension, post-operative mesenteric 
adenitis and tinea versicolor, each rated as noncompensably 
disabling.  He is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114 on account of loss of 
use of a creative organ.  The Veteran has been found to be 
individually unemployable due to service-connected 
disabilities (TDIU) since February 26, 200l.  Entitlement to 
Chapter 35 benefits has been established.  

The Veteran provided sworn testimony before a Hearing Officer 
at the VARO in January 2006; a transcript is of record.  At 
that time, he submitted colored photos of his home; they are 
also of record.  He also indicated that he was not further 
pursuing his claim for an increased rating for his diabetes 
mellitus per se.  Tr. at 2.

The Veteran and his spouse also provided sworn testimony 
before the undersigned Veterans' Law Judge at the VARO on 
Travel Board in October 2008, a transcript is of record.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew in writing his appeal on the issue of 
entitlement to service connection for bilateral knee 
disorders. 

2.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew in writing his appeal on the issue of 
entitlement to service connection for bilateral wrist 
disorders. 

3.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew in writing his appeal on the issues of 
an increased rating for peripheral neuropathy of both lower 
extremities, for each of which a 20 percent rating is 
assigned.  

4.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew in writing his appeal on the issues of 
an increased rating for peripheral neuropathy of both upper 
extremities, for each of which a 10 percent rating is 
assigned. 

5.  Although he has significant disabilities as reflected in 
his current service-connected ratings, he also has additional 
nonservice-connected disabilities.

6.  The Veteran does not have service-connected loss or 
permanent loss of use of both lower extremities; or blindness 
in one eye with loss of use of one lower extremity; or loss 
or loss of use of one extremity with additional balance 
problems, or loss or loss of use of one upper extremity.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for bilateral 
knee disorders, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).

2.  Because the Veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for bilateral 
wrist disorders, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).

3.  Because the Veteran has withdrawn his appeal relating to 
the issues of an increased rating for peripheral neuropathy 
of both lower extremities, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).

4.  Because the Veteran has withdrawn his appeal relating to 
the issues of entitlement to an increased rating for 
peripheral neuropathy of both upper extremities, the Board 
does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).

5. The criteria for specially adapted housing assistance or a 
special home adaptation grant have not been met.  38 U.S.C.A. 
§§ 2101(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.809 
(2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues of entitlement to service connection for bilateral 
knee and bilateral wrist disorders, and increased ratings for 
peripheral neuropathy of both lower and both upper 
extremities, were fully developed by the RO and certified to 
the Board on appeal.  

In correspondence from the Veteran's representative dated 
September 24, 2008, and received the following day, and as 
confirmed by the Veteran and his representative at the 
subsequent hearing, it was indicated that he was withdrawing 
the appeal on those above cited issues.  

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, various aspects of the claims have been pending 
for some time.  Preliminary duties with regard to VCAA 
notification were accomplished by letters and in formal 
hearings on two occasions, and in actions by the VARO, all of 
which included discussion of the VCAA and component parts 
thereof.  The Board finds that the aggregate communications 
addressed required notice of the pivotal 

elements of his claim and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006).  Any defect with respect to timing is harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.   

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence not already of record, which would need to 
be obtained for a fair disposition of the current appeal.  
Neither the Veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the Veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim), 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development as to the 
remaining issues.  That action would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  In this instance, the 
evidence is contained in several volumes, each and all of 
which have been reviewed, but only that pertinent to the 
remaining appellate issues will be delineated below.

Specially Adapted Housing/Special Housing Adaptation

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the Veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809(a). Generally, loss 
of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis. 38 C.F.R. § 4.63.  In 
addition, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved. 38 C.F.R. § 4.63(a).

The Veteran claims entitlement to specially adapted housing 
benefits.  A certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is warranted if the Veteran is entitled to 
compensation for permanent and total service-connected 
disability due to: (A) The loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (B) Blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (C) The loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury or the loss or loss of use of one 
upper extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

Extensive clinical data are in the file with regard to the 
Veteran's ability to get around on his own, and related 
capabilities.  These are all of record and have been reviewed 
in detail.  The data include several relatively recent VA and 
private neurological assessments which go into great detail 
as to his capacities, and all of which have been considered.  
In this regard, it is noteworthy that there are some upper 
and lower extremity impairments which are not in fact 
service-connected, including serious impairment of his knees, 
which now cause considerable collateral mobility issues.  
Nonetheless, he does have significant service-connected 
problems due to the peripheral neuropathy (due to his 
diabetes) which is manifested in both arms and both legs.  

In assessing the Veteran's entitlement to the benefits 
sought, in sum, the only possible options for which he might 
conceivably qualify, as cited above, would relate to (A), (C) 
and remotely perhaps (D).  His visual acuity is not nearly 
approximate to blindness and he has not so claimed.  He does 
not have loss of hands or feet or loss of use of either.

In this regard, while he does indeed use a motorized scooter 
and sometimes a wheelchair inside and outside to avoid falls, 
and walks inside at a slow pace or with a cane, it is not 
shown that the demonstrable disability picture is such as to 
so more often than not impede functions precluding locomotion 
without such aids.  His upper extremity impairment is less 
severe than that of his lower extremities, albeit also 
bilateral.  He indeed has limb impairments, but the aggregate 
impacts of the disabilities are not such in any of these as 
to be comparable to loss of use as prescribed by regulations 
cited above.  The other disabilities (e.g., his COPD, heart, 
etc.) are considered in this as well in the overall 
disability picture, but not other than as shown in the cited 
regulations and then as relate to the mobility issue.  

Recent VA examinations have shown he is able to perform most 
normal daily functions, albeit some more slowly than usual.  
And according to several recent VA peripheral evaluations the 
last of which was in January 2008, much of the stiffness, 
pain, swelling and tenderness in his upper and lower 
extremities (e.g., wrists, hands, elbows, both knees, feet, 
some joints of which are post-fracture status), is due to the 
arthritic process, and not the service-connected neuropathy 
secondary to his diabetes mellitus.  The examiner on that 
examination opined that while the numbness and tingling in 
the feet and hands were noted, this had "minimal" effect on 
his functioning, as his other multiple conditions were the 
preponderant causes of his mobility problems.

The opinions of his private physician, from whom there are 
several written statements have been considered in that 
regard but do not outweigh the objective documentation of 
record.

The Board appreciates the colored photographs submitted by 
the Veteran at the earlier hearing which well illustrate the 
practical problems he encounters at home.  It is noted that 
the Veteran has adapted his own home to accommodate many of 
his particular exigencies, and appreciates that additional 
modifications (e.g., of the small narrow hallways, steps, 
bedroom too small for a hospital bed so he sleeps in a 

chair, bathroom or kitchen accommodations) might well improve 
his quality of life.  However, these requested specific VA 
benefits are special and are available only under 
extraordinary circumstances.  They are in addition to the not 
insignificant compensation already being paid for these 
disabilities, and as is true of such extraordinary benefits, 
the criteria are both strictly limited and circumscribed and 
the disabilities for which they are available are fairly 
limited statutorily.  

The Board notes that an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321 if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that render application of the 
regular schedular standards impractical.  The Court has held 
that the question of an extra-schedular rating is a component 
of a claim for an increased rating.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (citing Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is obligated to consider the 
Applicability of the extra-schedular rating regulation)).  
Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria set forth in the Rating 
Schedule for the disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the Rating 
Schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his service 
connected problems and the manifestations of his service 
connected disabilities are not in excess of those 
contemplated by the schedular criteria.  The Board finds that 
referral of the case for extra-schedular consideration is not 
in order.

The Board also notes that a private physician, C. A. S., Jr., 
M.D., has opined that the Veteran's disabilities are severe 
and warrant certain adaptations including in the shower and 
bathroom, hallway widths, etc.  This is acknowledged above.  
The issue herein is whether the law provides for VA to pay 
for such.  The criteria for the VA 

being responsible for such special adapted housing or a grant 
to do such adaptation are not met in this case, and the 
evidence is not so evenly balanced as to raise a doubt to be 
resolved in his favor.  The appeal is denied.  Should the 
Veteran's circumstances change in the future in accordance 
with the cited regulations, of course he is free to reopen 
the claim with evidence in that regard.


ORDER

The appeal on the issues of entitlement to service connection 
for bilateral knee and bilateral wrist disorders, and 
increased ratings for peripheral neuropathy of both lower and 
both upper extremities, is dismissed.

Entitlement to a certificate of eligibility for specially 
adapted housing or special home adaptation grant is denied.



____________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


